[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] By the Division:
CT Page 4664-p
The petitioner seeks reduction of a fifty year sentence imposed after a jury trial in which he was convicted of murder.
The conviction was the result of an incident in Hartford on 2-18-95. The petitioner shot the victim in the head after a brief confrontation on the street.
The petitioner continues to disagree with the findings of the jury and the fairness of his trial. The petitioner accepts no responsibility for the death of the victim and insists he acted in responsibility for the death of the victim and insists he acted in self defense. None of these assertions are relevant to the issues before this Division.
The petitioner stands convicted of murder. The Division must accept the findings of the jury. The sentencing judge noted a need to protect citizens, deter conduct of this nature, and punish anyone who takes a life. The sentencing judge imposed a sentence designed to accomplish these legitimate societal goals. The sentence of fifty years is not inappropriate or disproportionate in light of the sentences for similar acts of intentional killing.
The sentence is AFFIRMED.
Judges O'Keefe, Klaczak and Norko participated in this decision.